The former holding of this court that E. S. 22645 is invalid, has nothing to do with the City’s fundamental right to make the improvement and assess the cost thereof equitably on the abutting property. It merely held invalid a rule for estimating the amount *13of the assessment different in Cincinnati, Toledo and Springfield from all the other municipalities in the state. If the benefits conferred are equal to the assessment, there is nothing to move a court of equity to intervene by injunction. Hence the answer of the City in this case sets up a good reason and defense why an injunction should not be allowed.
Chas. J. Hunt, for the City.
Chas. B. Wilby and Chas. E. Tenney, contra.
This we believe to be in accord with the principles underlying Schroder v. Overman, 61 O. S., 1, and Walsh et al v. Sims, Treas., 65 O. S., 211.
Judgment reversed.